DETAILED ACTION
This Office action is in response to AFCP 2.0 Request received 28 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 April 2021 was filed after the mailing date of the Final Rejection on 5 April 2021.  The submission did not include the proper statement under 37 CFR 1.97(e)(1) since the statement recited that only “[s]ome of the items of information in the IDS were cited in a communication from a foreign patent office…” rather than “each of the items.”  However, the relevant documents in the Supplementary European Search Report cite each of the documents from the IDS and is dated not more than three months prior to the filing of the IDS such that the examiner believes the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5, and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including the ratio Σt/L increases from the leading edge of said each of the compressor blades toward the position so as to reach the maximum value at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746